     Case 8:19-cv-02710-PX-PAH-ELH Document 146 Filed 03/02/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


LA UNIÓN DEL PUEBLO ENTERO,
et al.,                                       *

        Plaintiffs,                           *

   v.                                         *    Civil No. 8:19-cv-02710-PX-PAH-ELH

DONALD J. TRUMP, sued in                      *
his official capacity as President
of the United States, et al.,                 *

        Defendants.                          *
                                            ***
                                           ORDER

        This Court, having read and considered Plaintiffs’ Unopposed Motion for Extension of Time

to File Third Amended Complaint, finds that the motion should be GRANTED:

        IT IS HEREBY ORDERED that Plaintiffs’ Third Amended Complaint is due on or be-fore

April 1, 2021.

        SO ORDERED this 2nd day of March, 2021.

                                                         /s/
                                           Paula Xinis, United States District Judge

                                                        /s/
                                           Pamela A. Harris, United States Circuit Judge

                                                          /s/
                                           Ellen L. Hollander, United States District Judge
